Citation Nr: 1822479	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This matter was previously remanded by the Board in September 2017 in order to obtain outstanding VA treatment records and to request the Veteran to authorize VA to access private or government records related to his claim, including records related to his reported failed commercial driving physical and any medical opinions advising him to retire because of his service-connected disabilities.  As there has been substantial compliance with the prior remand directives, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  To the extent that the March 2018 brief by the Veteran's representative asserts that, at a minimum, the Board should remand this matter for a VA examination and opinion regarding the Veteran's employability, the Board finds, as discussed further herein, that the evidence of record is sufficient to make a determination regarding the Veteran's claim on appeal; therefore, remand for an additional medical opinion is not required.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Federal Circuit has held that when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Although VA must give full consideration, per 38 C.F.R. § 4.15 (2017), to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran is currently service connected for ischemic heart disease (rated as 60 percent disabling from August 31, 2010), PTSD (rated as 30 percent disabling from November 19, 2013), diabetes mellitus type II (rated as 10 percent disabling from December 21, 2004 and as 20 percent disabling from November 9, 2009), and bilateral lower extremity peripheral neuropathy (each rated as 10 percent disabling from November 22, 2011).  As such, the Veteran's combined 70 percent disability rating from August 31, 2010 meets the schedular requirements for assignment of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, as discussed below, the Board concludes that the Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  

The Veteran's November 2011 formal TDIU application asserts that he is prevented from securing or following any substantially gainful occupation due to his heart condition and PTSD.  He reported that he had last worked full time in May 2010 as a truck driver for Wal-Mart, where he had worked full-time since approximately October 2005, and stated he had to leave this position due to his disability, but he did not include any additional facts or information within his TDIU application.  The Veteran further reported an educational history including four years of high school without additional education or training.  

In January 2012, the Veteran's previous employer, Wal-Mart, reported that he worked there from October 2004 until May 2010 as a truck driver working 55-70 hours per week with no concessions for any disability.  Additionally, his employer reported that the Veteran left his position due to voluntary retirement.  

Regarding functional impact upon the Veteran's ability to work related to his service-connected ischemic heart disease, private treatment records from January 2011 document that the Veteran's heart condition was stable, and he was encouraged to exercise and lose weight.  Upon VA examination in January 2012, a VA examiner noted functional impact upon the Veteran's ability to perform heavy exertional work; however, the examiner concluded that a light duty or sedentary job, such as sitting work, was acceptable.  

Regarding functional impact upon the Veteran's ability to work related to his PTSD, upon VA examination in April 2011, a VA examiner did not find any evidence that any psychiatric disorder negatively impacted employment.  Upon subsequent VA examination in June 2014, a VA examiner concluded that the Veteran's PTSD resulted in no worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Finally, regarding functional impact upon the Veteran's ability to work due to diabetes mellitus type II and related bilateral lower extremity neuropathy, upon VA examination in January 2012, a VA examiner found no resulting functional impact related to such conditions.  Upon subsequent VA examination in June 2014, there was no functional impact related to peripheral neuropathy; however, the examiner noted that the Veteran could no longer function as a long-distance truck driver as he required daily insulin injections to treat his diabetes mellitus type II.  

The Board has also considered the Veteran's lay statements of record regarding resulting functional impact upon his ability to work due to his service-connected disabilities.  While such statements are probative insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); the Board has accorded more probative value to the clinical findings discussed above made by medical professionals addressing the severity of the Veteran's service-connected disabilities.  In particular, the Board has considered the Veteran's assertion that he failed the physical requirement for his commercial driver's license and would be unable to pass a future physical because he is insulin-dependent and his sugar levels are not well-controlled.  While an April 2014 letter from the state of Arkansas informed the Veteran that his commercial driver's license was downgraded due to his not having submitted a self-certification affidavit, there is no evidence of record to support the Veteran's report that he failed a physical requirement to maintain his license.  Additionally, to the extent that the Veteran has reported that he was advised to retire due to his heart condition during a January 2011 mental health assessment, the Board notes that while VA treatment records document a January 2011 mental health assessment, the only mention of the Veteran being advised to retire due to his heart condition is a recorded statement made by the Veteran himself; therefore, such statement is of little probative value in the context of his TDIU claim for VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, following the September 2017 Board remand, the Veteran was given the opportunity to submit any supporting evidence that linked his service-connected medical disorders to retirement, including medical opinions advising retirement; however, he has not done so to date.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has considered the Veteran's assertion that he would be unable to retrain for an alternate career given his age and previously employment which was limited to driving trucks for 26 years; however, the Board finds that the most probative evidence of record, the objective medical findings discussed above, does not document that the Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  The Board acknowledges that the Veteran's heart condition has been found to limit him to sedentary work, while his PTSD has been found to result in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; finally, a VA examiner stated that the Veteran could no longer function as a long-distance truck driver as he required daily insulin injections to treat his diabetes mellitus type II.  As such, the evidence of record documents some functional impairment resulting from his service-connected disabilities, and the relevant question is whether the Veteran has the appropriate education, skills, and work experience to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(a).  The Board is mindful that the Veteran completed four years of high school and therefore, the Board finds that he maintains sufficient ability to learn and process information relevant to a substantially gainful occupation.  Moreover, during his most recent career with Wal-Mart, the Veteran would have likely been exposed to corporate training opportunities, which would have further broadened his ability to transition, even to alternate career paths within same organization such as a Wal-Mart door greeter.  Finally, to the extent that the Veteran has asserted generally, and the June 2014 VA examiner stated, that he could no longer function as a long-distance truck driver due to required daily insulin injections for his diabetes mellitus type II since approximately 2013, the Board is mindful that since the early 2000s, the Federal Motor Carrier Safety Administration (FMCSA) has operated a diabetes exemption program, which allows for case-by-case assessment of commercial drivers in interstate commerce, including those who use insulin to treat diabetes.  

The Veteran has the skills to drive vehicles based on his past work experience.  Driving a taxi, driving for Uber or Lyft, being a chauffeur, being a limousine driver, and being a courier, would not require heavy lifting that his heart disease may prevent. Rather, these types of positions would allow the Veteran to perform sedentary work.  Additionally, these types of jobs are found in most locations. Thus, the Veteran is not precluded from performing these kinds of jobs due to his service-connected disabilities.

In sum, while the evidence discussed herein documents some functional impact upon the Veteran's ability to work based upon his service-connected disabilities, the Board concludes that the preponderance of evidence weighs against the Veteran's TDIU claim for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the TDIU claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU rating is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


